DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 11/4/2020 is acknowledged.  Applicant has elected made the following election without traverse:

    PNG
    media_image1.png
    108
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    119
    625
    media_image2.png
    Greyscale

On further consideration of the art, the election of species requirement is hereby withdrawn.  The restriction/ election requirement is hereby MADE FINAL.  Claims 23-26, 28-30 and 35-38 are pending, and have been examined herewith across their breadth.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 and 35-38 recite the limitations of specific compounds, which are not recited in the base claim 23 from which they depend.  There is insufficient antecedent basis for these limitations in the claims.
In the interest of compact prosecution, the Examiner understands the claims to mean:
28.    (Currently Amended) The pharmaceutical composition of claim 23, wherein the CCR5 antagonist is maraviroc.

29.    (Currently Amended) The pharmaceutical composition of claim 28, wherein the pharmaceutical composition comprises between 100 to 300 mg maraviroc.

30.    (Currently Amended) The pharmaceutical composition of claim 28, wherein the pharmaceutical composition comprises between 200 to 600 mg maraviroc.

35.    (Previously Presented) The pharmaceutical composition of claim 23, wherein the CCR2 antagonist is MK 0812.

36.    (Previously Presented) The pharmaceutical composition of claim 35, wherein the pharmaceutical composition comprises between 2 mg to 50 mg of MK 0812.

37.    (Original)The pharmaceutical composition of claim 26, wherein the pharmaceutical composition comprises between 2-8 mg, 2-7 mg, 4-6 mg or 5 mg OCA.

38.    (Previously Presented) The pharmaceutical composition of claim 23, wherein the CCR5/CCR2 antagonist is MLN-1202 (AB), CCX-140, PF-4136309, JNJ-17166864, AZD-2423, INCB-003284, BMS-741672, MK-0812, PF-04634817, maraviroc (MVC), vicriviroc or cenicriviroc.

Claim Objections

Claims 35, 36 and 38 are objected to for the following reasons.  The claims and specification recite both “MK-0812” (see, e.g. claims 35 and 36) and “MK 0812” (see, e.g., claim 38).  Applicant is requested to amend the claims, so as to achieve consistent term use.
Claim 38 recites “maraviroc (MVC)”.  If Applicant is to use this abbreviation (MVC) in the claims, it should properly appear not in the last possible claim, but rather in the first claim where this term is first found.

Specification Objections

The specification is objected to for the following reasons.  It recites both “MK-0812” and “MK 0812”.  Applicant is requested to amend the specification, so as to achieve consistent term use.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-25, 28 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016040860 A1 to Lefebvre (“Lefebvre”).
Lefebvre discloses that cenicriviroc (CVC) is an orally effective antagonist of CCR5 and CCR2.  It teaches methods of treating fibrosis including NASH/ NAFLD and related conditions (inflammation and connective tissue disorders and diseases) comprising co-administration of an effective amount of CVC with an effective amount of an FXR agonist, such as obeticholic acid (OCA), and/or additional compound in a therapeutically effective amount.  (Abstract, [0002], [0008-9], [0075], [0098], [00103-4]).  
Lefebvre specifically discloses a clinical study to evaluate CVC in combination with an FXR agonist, ([00328-330]), and specifically teaches the combination with OCA (claims 1-3).
Lefebre teaches pharmaceutical compositions thereof. ([0010-12]).  It also teaches further co-administering with CCR2 or CCR5 antagonists, such as maraviroc. ([00101]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, 30 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016040860 A1 to Lefebvre (“Lefebvre”, of record), as applied to claims 23-25, 28 and 38 above, and further in view of Yang et al., The discovery of MK-0812, a potent and selective CCR2 antagonist, The 233rd ACS National Meeting, Chicago, IL, March 25-29, 2007, available at http://oasys2.confex.com/acs/233nm/techprogram/P1045439.HTM (“Yang”).
Lefebvre is discussed in the 35 U.S.C. 102(a)(2) rejection above. 
As noted as to Lefebre, it specifically discloses a combination of CVC- a CCR5 and CCR2 antagonist, with an FXR agonist, such as OCA, or further with another CCR5 antanost, such as maraviroc.  Lefebre does not explicitly disclose MK-0812 as a CCR2 antagonist.
Yang relates to the discovery of MK-0812.  It discloses that: “MK-0812 is a potent and selective CCR2 antagonist with low nM affinity for CCR2 on human monocytes and low nM in the chemotaxis assay. It has good PK profiles in preclinical species and demonstrated efficacy in animal models.”  It also discloses that CCR2 antagonism has been suggested as a viable approach for the treatment of a variety of inflammatory and autoimmune diseases.
Accordingly, it would have been obvious to a person of skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lefebre and Yang in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so, because Lefebre already discloses the benefit of preparing a composition of one CCR2 and CCR5 antagonist- CVC, with an FXR agonist, for the treatment of various diseases involving fibrosis and inflammation.  Yang further discloses that MK-0812 is a potent and selective CCR2 antagonist with low nM affinity for CCR2 on human monocytes, with a good PK profile in preclinical species and demonstrated efficacy in animal models.  Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to prepare a combination of an FXR agonist with an alternative CCR2 and CCR5 antagonist, such was MK-0812, in order to pursue treatment efficacy for the same or similar therapeutic indications.  The skilled artisan would have been further motivated to do in order to evaluate the possibility of further efficacy, such as in view of a lower amount of the drug needed to achieve therapeutic efficacy, a more favorable PK profile, a better balance from one drug to another of CCR2 and CCR5 antagonism, etc.  
Lefebre or Yang do not discloses the specific amounts in mg of OCA, maraviroc and MK-012.  With respect to optimal dosing regimens, as in Applicant’s claims 26, 29, 30, 36 and 37, it is not inventive to discover such regimens by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP §2144.05(11). The medical arts recognize that drug therapy may be optimized by designing regimens that account for the concentration of a drug, for example, to achieve a desired pharmacological response.

Other relevant art

The Examiner also notes for the record the following cumulative prior art over which rejections were not made solely in view of its cumulative nature.
-Oh et al, Non-alcoholic fatty liver diseases: update on the challenge of diagnosis and treatment, Clinical and Molecular Pathology 2016; 22: 327-335 (of record)

    PNG
    media_image3.png
    236
    614
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    198
    331
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    201
    316
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    96
    314
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    166
    321
    media_image7.png
    Greyscale





-STN document No. 612595371, entered Embase: 14 Nov 2016

    PNG
    media_image8.png
    917
    652
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    741
    646
    media_image9.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627